EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Beverly E. Hjorth on 06 April 2021, wherein amendments were discussed to clarify the intended invention.

The application has been amended as follows:
Claim 1, line 11 has been amended to replace the phrase “activity comprising:” with the phrase - - activity, the determining comprising; - -.

Claim 1, line 14 has been amended to add the term - - and - - after the comma.

Claim 1, line 17 has been amended to replace the term “sensors” with the term - - sources - -.

Claim 8 has been amended to read:
8. A sensor apparatus for monitoring brain activity of a subject, comprising:
a plurality of electric field sensors configured to measure a plurality of instantaneous electric field vectors generated by electric field brain activity of the subject, each sensor comprising two or more pin electrodes configured to be disposed for electrical contact with a scalp of the subject and positioned to measure tangential and radial components of the instantaneous electric field vectors [generated by electric field brain activity of the subject], the plurality of electric field sensors [are] configured to be 
a computer for processing the measured electric field vectors, the computer comprising at least one processor and a memory providing code to the at least one processor configured to:
(i) estimate the noisiness of each electric field sensor using data from at least one of the plurality of electric field sensors,
(ii) identify sources of electric fields within the brain of the subject based on the measurement of the tangential and radial components of the measured electric field vectors,
(iii) estimate a three-dimensional location for each electric field source within the brain from the tangential and radial electric field components[-]generated from the plurality of electric field [sensors] sources using a mathematical model of head electrical characteristics for estimating three-dimensional location data, each electric field source corresponding to a distinguishable data channel, and[,]
(iv) generate a real-time, multi-channel image of brain activity.

Claim 10, line 2 has been amended to replace the phrase “electrical sources” with the phrase - - electric field sources - -.

Claim 39, line 4 has been amended to replace the term “sensors” with the term - - sources - -.

Claim 40, line 4 has been amended to replace the term “sensors” with the term - - sources - -.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, either alone or in combination, a method or sensor apparatus for measuring brain activity of a subject, the method or apparatus comprising a plurality of electric field sensors configured to measure tangential and radial components of electric field vectors generated by brain activity of the subject, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.